Case 6:19-cr-00160-MJJ-CBW Document 231 Filed 11/10/20 Page 1 of 2 PageID #: 988




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                     CRIMINAL NO. 19-CR-00160

 VERSUS                                       JUDGE JUNEAU

 BLANDON RICHARD (04)                         MAG. JUDGE WHITEHURST

                                   JUDGMENT

       This matter was referred to United States Magistrate Judge Carol B.

 Whitehurst for report and recommendation. After an independent review of the

 record, and noting the defendant’s waiver of any objections, this Court concludes

 that the Magistrate Judge’s report and recommendation is correct and adopts the

 findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with

 the terms of the plea agreement filed in the record of these proceedings, the guilty

 plea of the defendant, BLANDON RICHARD, is ACCEPTED and he is finally

 adjudged guilty of the offense charged in Count One of the Indictment (lesser

 included offense) consistent with the report and recommendation.
Case 6:19-cr-00160-MJJ-CBW Document 231 Filed 11/10/20 Page 2 of 2 PageID #: 989




       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 10th day of

 November, 2020.



                                     ______________________________
                                     MICHAEL J. JUNEAU
                                     UNITED STATES DISTRICT JUDGE




                                   Page 2 of 2
